Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant’s declaration, claim amendments and arguments in the response filed 09 June 2022 are acknowledged. 
Claims 1-24 are pending. 
Claims 3 & 24 are amended. 
Claims 6-11 & 20-23 are withdrawn. 
Claims 1-5, 12-19 & 24 are under consideration.
 	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.
This action contains new grounds of rejection not necessitated by amendment, accordingly this action is NON-FINAL.
 
Examination on the merits is extended to the extent of the following species:
Plasticizer-triacetin 
–and-
Water-soluble polymer- polyvinyl alcohol.


Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Declaration Filed Under §1.132
The declaration filed on 09 June 2022 by Applicant is acknowledged. The declaration is addressed in the response to Applicant's traverse below.

New and Maintained Objections/Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 19 recite the bulk density of the particles are “of 0.1 to 0.9” and “of 0.5 to 0.9” respectively.  No units of measurement are given.  Bulk density may be reported in pounds per cubic foot, grams per milliliter, kilogram per cubic meter, grams per cubic centimeter, grams per 100 ml, and grams per liter.  Since no unit is given, the metes and bounds of the claim are unclear and the claim is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 12-16 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Koleng (WO 02/35991) and Enomoto (US 2010/0247914; previously cited).
Claim Analysis: Claim 24 recites "[t]he cellulose acetate particles… according to claim 1, wherein the cellulose acetate particles are produced by: mixing cellulose acetate… with a
plasticizer to obtain cellulose acetate impregnated with the plasticizer; kneading the cellulose acetate impregnated with the plasticizer and a water-soluble polymer… to obtain a dispersion having the cellulose acetate impregnated with the plasticizer as a dispersoid; and removing the water-soluble polymer from the dispersion” which are product-by-process recitations. M.P.E.P. § 2113-PRODUCT BY PROCESS CLAIMS states: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). M.P.E.P. § 2113 further states: "Once a product appearing to be substantially identical is found and a 35 U.S.C. 102 /103 rejection made, the burden shifts to the Applicants to shown an unobvious difference.” “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).” This analysis is maintained as described from the prior office action. 

With regard to claims 1, 3-5, 12-16 & 24, and the elected species, Koleng teaches spherical pellets produced via a hot-melt extrusion/spheronization technique (abstract) to produce beads (i.e. having a sphericity of 0.9 or more and 1.0 or less). More broadly, Koleng teaches smoothness and sphericity to be an optimizable parameters by teaching:
Both the surface and the interior of the particle are generally very smooth with very few isolated particles, except for an occasional dimple that might occur on the surface of the particle due to incomplete spheronization. Extending the spheronization time will eliminate the occurrence of the dimple. The isolated particles on the surface of the spheres are likely caused by the dusting of the particles during spheronization. In other words, the hot-melt extruded bead has a continuous matrix for the most part. Although the hot-melt extruded bead is very spherical, it does possess a dimple. Spheronization of hot-melt extruded pellets results in spheres with dimples on either side that was cut by the pelletizer. Increasing spheronization time, and optionally temperature, minimizes or eliminates the dimple. Other methods such as varying composition of the material to be hot-melt extruded may be used to minimize the dimple size or remove the dimple during spheronization (pg. 9, ll. 5-20).

Koleng in Figure 2B teaches beads of their invention prepared by the combination hot-melt
20 extrusion/spheronization process of the invention (FIG. 2B) (pg. 4). 

    PNG
    media_image1.png
    535
    630
    media_image1.png
    Greyscale
Figure 2B shows the bead is smooth and round (spherical).  Koleng teaches suitable materials for the bead include cellulose acetate having a D.S. up to 1 (pg. 16; ll. 1-10). Koleng teaches the spheronized particle has a diameter of about 0.1-5 mm (i.e. about 100 µm to 5 mm; pg. 4, ll. 1-7). Koleng teaches “hot-melt extrusion/spheronization is a more efficient process for producing spherical particles, beads, having a narrow particle size distribution. The invention thus provides a process for making a composition comprising spheronized particles having a narrow particle size distribution, wherein at least 75%, or at least 85% or at least 90% wt. of the particles are within ±20% or within ±10% of the desired average particle size (i.e. particle size coefficient of variation of 0-60%; pg. 10, ll. 1-7). Koleng teaches the particles of their invention are for pharmaceutical and/or cosmetic applications (i.e. the particles are present in a  cosmetic composition; pg. 26, ll. 15-30). Koleng teaches the beads of their invention comprise plasticizers which include triacetin (pg. 19, ll. 10-20). Koleng in the Examples teaches inclusion of plasticizers in an amount of 6-18 % (pg. 28-39). Koleng teaches plasticizers render brittle material materials more thermoformable, making them easier to extrude (pg. 19, ll. 4-14). Koleng teaches plasticizers “[i]t is possible the plasticizer will impart some particularly advantageous physical properties…” (i.e. the plasticizer and cellulose acetate are in mixture; pg. 19, ll. 4-14). Koleng does not require inclusion of a water soluble polymer in the spherical beads of his invention; thereby, Koleng teaches a cellulose acetate bead comprising a plasticizer free of water-soluble polymer.
Koleng does not explicitly teach a surface smoothness of 80% to 100%. 
In the same field of invention of smooth particles, Enomoto teaches porous silica-based particles having a smooth surface and a cosmetic comprising these particles (title). Enomoto in Examples 1-3 & 8-9 teaches surface smoothness with values of 85-100% and surface roughness of less than 10 nm (Tables 3, 4, 6 & 7). Enomoto teaches “[a]nother object of the present invention is to provide a cosmetic comprising the porous silica-based particles having the above properties as a feeling-improving agent (sometimes herein referred to as "a feeling-improving material")”, thereby linking surface smoothness to improved feeling [0018]. Enomoto teaches as “frictional resistance among the particles becomes low, the particles are suitable for use in blending into cosmetics. That is, when the cosmetics blended with the porous silica-based particles as a feeling-improving material are used, most of the panelists for a sensory test thereof will have good feelings of smoothness, moistness, rolling effect, even spreadability, adhesiveness, and sustainability of the rolling effect on or onto the skin, all of which are main feeling properties requisite for the feeling-improving material to be blended in cosmetics, and, thus, a balanced effect unattainable by the conventional silica-based particles can be imparted to the cosmetics” [0049]. Enomoto expands this teaching by stating “[w]hen the surface smoothness is less than 70%, the frictional resistance among the particles in rolling of the particles becomes high. Therefore, upon applying a powder of such particles onto the skin, most of the panelists as described above will not have good feelings of smoothness, moistness, rolling effect, even spreadability, adhesiveness, sustainability of the rolling effect, as required for the feeling-improving material, and will feel to be grating, the feeling of which is not good but is inherent in the silica-based particles” [0059]. “When the surface roughness value exceeds 20 nm, the frictional resistance among particles in rolling of the particles is increased” [0057]. Enomoto links sphericity to feel by teaching expands “[w]hen the non-sphericity of the porous silica-based particles is more than 5%, upon applying a powder of such particles onto the skin, most of the panelists as described above will not have good feelings of smoothness, moistness, rolling effect, even spreadability, adhesiveness, sustainability of the rolling effect, as required for the feeling-improving material, and will feel to be grating, the feeling of which is not good but is inherent in the silica-based particles” [0060]. Enomoto teaches “[t]he coefficient of variation (CV value) of the porous silica-based particles is 5 to 50%, preferably 10 to 30%. When the coefficient of variation is more than 50%, such particles will necessarily make random rolling, and consequently, the feeling properties requisite for the feeling-improving material as described above will not be satisfied. In the present invention, although the particles having a coefficient of variation of less than 5% can be used, the production of such porous silica-based particles requires a high cost, and any particular effect which is worth the cost may not be expected. For the above reason, the lower limit of the coefficient of variation is set at 5%” [0064].
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified the Koleng’s cellulose acetate microbeads by adjusting the surface smoothness to be 85-100% as suggested by Enomoto because Koleng teaches their cellulose acetate particles may be smooth are used in cosmetics with porous particles used in cosmetics having a surface smoothness of  85-100% as taught by Enomoto.  The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide a good feel and rolling effect to the cellulose acetate beads used in the cosmetic by using particle parameters taught as suitable in the art.
With regard to the recited ranges for the surface smoothness, sphericity, particle size, particle size coefficient of variation, degree of acetyl substitution and plasticizer, the combined teachings of Koleng and Enomoto teach these parameters with values which fall within or overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Please note the US Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent Applicant may present previously unmeasured characteristics (e.g. surface smoothness).  When PTO shows a sound basis for believing that the products of the Applicant and the prior art are the same, the Applicant has the burden of showing that they are not.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claims 2 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koleng and Enomoto as applied to claims 1, 3-5, 12-16 & 24 above, and further in view of Zhao (Published 2015).
The combined teachings of Koleng and Enomoto teach cellulose acetate particles made by melt extrusion and spheronization. The particles do not contain a water-soluble polymer. Koleng teaches the cellulose acetate particles for application in cosmetics/personal care and pharmaceuticals.
Koleng does not teach the degree of acetyl substitution of the cellulose acetate or an average particle size from 100 nm to 40 µm .
In the same field of invention of cellulose acetate particles, Zhao teaches cellulose/cellulose based nanospheres including cellulose acetate nanospheres (Figure 1).
In the same field of invention, Zhao teaches cellulose/cellulose-based nanospheres, including those which comprise cellulose acetate (title; Figure 1-pg. 35; Table 1-ref. 19 & 32-34-pg. 36). Zhao teaches the cellulose acetate nanospheres were formed from cellulose acetate with a degree of acetyl substitution from 1.65-2.95 (Table 1-pg. 36). Zhao teaches “[s]ince cellulose derivatives such as esters, ethers, and uronides are used commercially, extensive patent and original research data describing derivative formation and processing into films, textiles, paper, etc., are available and may be adapted in developing techniques for nanoparticle formulations. 15 The chemical properties of such material can be tuned easily by partial modification of hydroxyl groups usually expressed in terms of a degree of substitution (DS)” (pg. 35). The ordinary skilled artisan, at the time of filing, knew that acetyl substituents are hydrophobic, thereby replacement the hydrophilic OH groups with acetyl groups make cellulose acetate more hydrophobic. Zhao teaches the field is “focus[ing] on improvements in process yield/efficiency … and the ability to control particle size and its distribution precisely and reproducibly” (pg. 35). Zhao in Figure 2 teaches small particle sizes to be an advantage (pg. 40). Zhao further teaches “[s]ince specific properties of cellulose-based nanospheres are application-dependent, an understanding of both chemical features… as well as physical properties, such as particle size and its distribution…is required (Table 2).13,19,21–26,32–50,62–64 Size distribution is particularly important, since narrower distributions favor control of secondary properties such as controllable release rates” (pg. 40). “Nanomedical research has shown that both size (typically below 200 nm) and narrow size distributions are key factors influencing the biodistribution of nanospheres.68 Biodistribution refers to areas where particles of a specified size and chemistry may accumulate within bodily tissues” (pg. 40).  Zhao teaches “[c]ellulose acetate… and hydroxypropyl cellulose are considered to be nontoxic and are already employed in pharmaceutical applications. Those factors, and the fact that many cellulose and cellulose derivatives sell for below one dollar per pound in bulk, suggest that cellulose and cellulosic nanoparticles should compete effectively with polylactic acid and synthetic polymers” (pg. 41). Zhao in Table 1 teaches cellulose acetate nanospheres with a size range from 57-377 nm (pg. 36).
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified the cellulose acetate spheres/beads suggested by the combined teachings of Koleng and Enomoto by adjusting the size of the spheres/beads to be from 57-377 nm and the degree of acetyl substitution to be from 1.65-2.95 as suggested by Zhao because Koleng and Zhao are drawn to cellulose acetate particles for cosmetic and pharmaceutical application and Zhao teaches modification of these parameters affect physical properties including hydrophilicity/hydrophobicity, where the spheres/beads distribute within the body, and drug release. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to modify the physical and chemical behavior of the cellulose acetate spheres/beads to be consistent with those being focused on in the field to affect the cosmetic and pharmaceutical applications of the spheres/beads.
With regard to the recited ranges for the particle size and degree of acetyl substitution, the combined teachings of Koleng, Enomoto and Zhao teach these parameters with values which fall within or overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
 
Claims 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koleng and Enomoto as applied to claims 1, 3-5, 12-16 & 24 above, and further in view of Goerlach-Doht (US 2014/0013999).
Claim Interpretation: Claims 18 & 19 are interpreted having the units for bulk density being in g/ml. 
The combined teachings of Koleng and Enomoto teach cellulose acetate particles made by melt extrusion and spheronization. Koleng teaches the cellulose acetate particles for application in cosmetics/personal care and pharmaceuticals.
Neither Koleng nor Enomoto teach the bulk density of the cellulose acetate spheres/beads.
In the same field of invention of particulate cellulose derivatives, Goerlach-Doht teaches cellulose derivatives of high bulk density and good flowability (title; [0041]). Goerlach-Doht teaches cellulose derivatives include those “hav[ing] one or more substituents, preferably of the types:…acetate”  (i.e. cellulose acetate; [0024]). Goerlach-Doht teaches the particulate cellulose derivatives of their invention generally have an untapped bulk density of at least 370 g/l... even up to 650 g/l (i.e. 0.3-0.650 g/ml). Goerlach-Doht teaches the flowability of a particulate is linked to the particulate tapped and untapped bulk density [0041]. Goerlach-Doht teaches Can index, and with it bulk density, is frequently used in the pharmaceutical science as an indication of the flowability of a powder [0041].
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified the cellulose acetate spheres/beads suggested by the combined teachings of Koleng and Enomoto by adjusting the bulk density of the spheres/beads to be from 0.3-0.650 g/ml as suggested by Goerlach-Doht because Koleng and Goerlach-Doht are drawn to cellulose acetate particles which may be assessed for pharmaceutical application and Goerlach-Doht teaches bulk densities of 0.3-0.650 g/ml are linked to good flowability which is an important parameter in the pharmaceutical arts. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to modify the physical behavior of the cellulose acetate spheres/beads to be consistent with those being focused on in the field to affect the pharmaceutical application of the spheres/beads by providing a high bulk density powder with good flow.
With regard to the recited ranges for the bulk density, the combined teachings of Koleng, Enomoto and Goerlach-Doht teach these parameters with values which fall within or overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Response to Arguments and Declaration under 1.132
Applicant’s arguments and Declaration, filed 09 June 2022 have been fully considered. Applicant argues Steiner’s particles are smooth to highly wrinkled (reply, pg. 7-9; Declaration pg. 2-4). Applicant argues and presents evidence the method used by Steiner to create his particles are not capable of producing particles with a surface smoothness of 80% or more because in Steiner’s method of “removing the good solvent, traces of recovered good solvent become irregularities” (reply, pg. 9; Declaration-pg. 4-5). Applicant argues the Enomoto’s surface smoothness is a property for particles that are different type/compound from that of Steiner and Enomoto does not provide an “explanation as to how a property of the particles of Enomoto ‘914 can be applied to the difference microspheres of Steiner ‘949” (reply, pg. 8).
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made (see rejections under 35 USC 103(a) above). The examiner notes that Koleng’s method of making cellulose acetate particles is through extrusion. Applicant also uses extrusion as a part of their method of making the recited particles. Koleng does not use solvents in their method of making the particles, thereby no surface irregularities are made through use of adding or removing good solvents. To optimize the spheres shape and smoothness, spheronization is used and increased spheronization times and altered temperatures may be used to remove or reduce irregularities.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 12-19 & 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/435,128 (hereinafter the ‘128; Filed: 08/31/2021) in view of Koleng (WO 02/35991). The claims of the ‘128 and the instant application are both drawn to cellulose acetate particles having an average particle size of not less than 80 nm and not greater than 100 µm, a sphericity of not less than 0.7 and not greater than 1.0, a degree of surface smoothness of not less than 80% and not greater than 100%, and a surface contact angle with water of not less than 1000; and a total degree of acetyl substitution of the cellulose acetate is not less than 0.7 and not greater than 2.9. Both applications recite the plasticizer may be triacetin. Both applications recite the cellulose acetate particles are present in a cosmetic. The ‘128 application does not recite the amount of plasticizer is from 2% by weight to 40% by weight or that the particle size variation coefficient is of 0% to 60%. The teachings of Koleng are described above. It would have been obvious to the ordinary skilled artisan at the time of invention to have modified the particles of the ‘128 application by altering the amount of plasticizer to be from 6-18 % and adjusting to particles size variation coefficient to be within ±10% as suggested by Koleng because the ‘128 application and Koleng are both directed to cellulose acetate particles. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order influence the thermo-moldability of the particles and make their size distribution more uniform which in turn makes their physical and chemical characteristics (including active agent release) more uniform.
The instant claims are therefore an obvious variant of the conflicting, copending claims in view of the prior art.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/            Examiner, Art Unit 1619      

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619